COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      William Solomon Lewis v. The State of Texas

Appellate case number:    01-13-00458-CR

Trial court case number: 59246

Trial court:              239th District Court of Brazoria County

     Appellant’s Motion to Correct the Court’s Interpretation of the Notice of Appeal is
DENIED. It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: January 29, 2014